Citation Nr: 0610979	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  95-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for lung disability, to 
include as a result of exposure to herbicides.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from  February 1969 to 
December 1972, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The veteran was scheduled for a personal hearing before the 
Board in September 1995.  He cancelled the scheduled hearing 
and thereafter withdrew his request for a Board hearing.  

The Board remanded the case in July 2003 for further 
development, and the case was returned to the Board in 
February 2006.  


FINDING OF FACT

A chronic lung disorder was not present in service or until 
many years thereafter, the veteran does not have lung cancer, 
and none of his currently present lung disorders is 
etiologically related to service, to include the veteran's 
exposure to herbicides in service.  


CONCLUSION OF LAW

A chronic lung disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

In the present case, the veteran's claim was initially 
adjudicated long before the enactment of the VCAA.  He was 
provided VCAA notice in a March 2001 letter.  Although he was 
not specifically informed that he should submit any pertinent 
evidence in his possession, he was informed of the evidence 
that would be pertinent and that he should submit such 
evidence or provide VA with the information and any necessary 
authorization to enable VA to obtain the evidence on his 
behalf.  Therefore, the Board believes that he was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability for 
which service connection is sought, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's lung disability.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.  

With respect to the duty to assist, the record reflects that 
the veteran's service medical records as well as available 
post service treatment records have been obtained.  In 
addition, records have been obtained from the Social Security 
Administration.  The veteran was requested in a Board letter 
of July 2002 to provide the approximate dates of treatment 
and the facilities where the treatment was provided with 
respect to any pertinent treatment in service.  The veteran 
failed to respond to this letter.  Since the veteran has not 
sufficiently identified any outstanding service medical 
records, the Board has determined that no further development 
to obtain service medical records is in order.  The veteran 
has also been afforded VA examinations in connection with his 
claim for service connection.  Although no medical opinion 
concerning the etiology of the veteran's lung disorders has 
been obtained, the Board has determined that no such opinion 
is required because the medical evidence of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an opinion would substantiate the 
claim.  Neither the veteran nor his representative has 
identified any outstanding, available evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Accordingly, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the claim 
would have been different had complete VCAA notice been 
provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  

II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).  

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).  

Respiratory cancer is the only lung disorder subject to 
presumptive service connection on the basis of herbicide 
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

III.  Analysis

The veteran claims that service connection is warranted for 
lung disability because it developed while he was serving on 
active duty and was caused by his exposure to Agent Orange.

Service medical records show that the veteran was seen on one 
occasion during active duty complaining of a chest cold with 
trouble breathing.  They do not show that he was found to 
have any lung disorder.  On separation examination in 
November 1972, the clinical and X-ray examinations of the 
veteran's lungs were negative.  

On a Naval Reserves enlistment examination in January 1979, 
no abnormality of the lungs was found.  In fact, there is no 
post-service medical evidence of any lung disorder until the 
1990's, the veteran's diagnosed lung disorders do not include 
lung cancer, and none of the medical evidence suggests that 
any of the veteran's current lung disorders is related to his 
exposure to Agent Orange in service or otherwise related to 
service.  In addition, the veteran's diagnosed lung disorders 
are not subject to presumptive service connection on an Agent 
Orange basis because the Secretary has not determined that 
the credible evidence for an association between the 
occurrence of those disorders in humans and exposure to an 
herbicide agent is equal to or outweighs the credible 
evidence against the association.

The evidence of a chronic lung disorder in service or of a 
nexus between the veteran's current lung disability and his 
military service is limited to the veteran's own statements.  
This is not competent evidence of the presence of a chronic 
lung disorder in service or of the alleged because 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, service connection is not warranted for lung 
disability.  In reaching this decision, the Board has 
determined that the benefit-of-the-doubt doctrine is not 
applicable because the preponderance of the evidence is 
against the claim.


ORDER

Entitlement to service connection for lung disability, 
including as a result of exposure to herbicides, is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


